 

cee ee ee ee ee ee nese eee eee ee ee ee eeeeeeeeeeEeyeeeeEEeEEeEeEeEeEeEe~yEEO EEO eee

Case 21-03054 Document 10 Filed in TXSB on 05/07/21 Page 1 of 2
Case 21-03054 Document 9 Filed in TXSB on 05/07/21 Page 1 of 2

B2500A (Form 2500A) (12/15)

United States Bankruptcy Court

 

 

 

 

Southern District Of Texas
Inre Jagannathan Mahadevan ) Case No. 21-30545
Debtor ) |
) Chapter 7
)
Prem Bikkina
Plaintiff )
)
‘ ) Adv. Proc. No, 21703054 |

~

Jagannathan Mahadevan aka Jagan Mahadevan )
Defendant )

 

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

Address of the clerk: Nathan Oschsner, Clerk of the Court, P.O. Box 61010, Houston, Texas 77:

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:

Edward C. Casey Jr.
600 Grand Avenue, Suite 305, Oakland, California 94610

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

Nathan Ochsner, Clerk of Court

 

Date: May 7, 2021 [\ doe) Mann _
Kok 4 s/ H, Lerma
Signature of Clerk or Deputy Clerk

pat

 
SS ee ne ee ee ee ee ee eee eee
Case 21-03054 Document 10 Filed in TXSB on 05/07/21 Page 2 of 2
Case 21-03054 Document9 Filed in TXSB on 05/07/21 Page 2 of 2

B2500A (Form 2500A) (12/15)

CERTIFICATE OF SERVICE

iL EdWwava C Ca Ss £7 Jr (name), certify that service of this summons and a copy of
the complaint was made Ma Y 7 202) (date) by:

a Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to: Jagan Mahadeva
3419 Autumn Beyd Orive
Fugav land, 7X FEY TI - 30 Yo

Q) Personal Service: By leaving the process with the defendant or with an officer or agent
of defendant at:

Q) Residence Service: By leaving the process with the following adult at:

Q) Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

Q) Publication: The defendant was served as follows: [Describe briefly]

Q) State Law: The defendant was served pursuant to the laws of the State of __ , as
follows: [Describe briefly]

If service was made by personal service, by-résidence service, Ok pursuant to state law, I further
certify that I am, and at all times during the service of process was, not Jess than 18 years of age and
not a party to the matter concerning whichervice of process was made.

Under penalty of perjury, I dedlare that the foregoing is trite and correct.

Date OS /o F [2021 Signature a ha

 

 

 

ra f f =
Print Name: — Edward C, Casey Sr
Business Address: LL0 Gva nad AA VECUE SZ. Bos"

Caklaind, Ch P¢b/e
